Citation Nr: 1117406	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  99-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right-sided hemiparesis as caused by hospital care or medical or surgical treatment or examination by VA in 1995, 1996 and 1998.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal hearing at the RO in August 1999.

The issue on appeal was originally denied by the Board in October 2001.  The Veteran appealed the October 2001 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2002 Order, the Court vacated the October 2001 decision and remanded the issue back to the Board for readjudication consistent with a December 2002 Joint Motion for Remand.  The issue on appeal was again before the Board in June 2003, January 2005, May 2008 and March 2010 when it was remanded each time for additional evidentiary development.


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate that the Veteran's right-sided hemiparesis was caused by VA hospital care or medical or surgical treatment or examination of the Veteran, including surgeries performed by VA in 1995, 1996, and 1998.

2.  The competent medical evidence of record does not demonstrate that the Veteran's right-sided hemiparesis disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.

3.  VA obtained the Veteran's informed consent for the procedures in question.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for right-sided hemiparesis as caused by hospital care or medical or surgical treatment or examination by VA in 1995, 1996, and 1998, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to the benefit sought on appeal.  The discussions in June 2003, March 2005 and December 2006 VCAA letters have  informed the appellant of the information and evidence necessary to warrant entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim in the VCAA letters, and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the December 2006 VCAA letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in connection with this claim are more than adequate.  The examiners had access to and had reviewed the claims file.  Some of the examiners conducted physical examination of the Veteran.  All of the examiners provided opinions which were supported by rationales.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

VA has attempted to contact two of the physician's as directed by the Board's several remands without success.  The physicians are no longer employed by VA.  One of the physicians refused to answer certified mail and the other physician had moved and could no longer be located.  VA cannot compel non-employees to participate in developing claims.  The Board finds the unsuccessful attempt by VA to contact the physicians in support of the Veteran's claim satisfies the VCAA requirements.  Based on the above, the Board finds substantial compliance with the Board's previous remand directives.

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of his right-sided hemiparesis.  See Barr.   


Analysis

The Veteran's claims for compensation under the provisions of 38 U.S.C.A. § 1151 were received in August 2000.  Because the claim was filed on or after October 1, 1997, the version of 38 U.S.C.A. § 1151 which became effective October 1, 1997 is the applicable statute in this case, and the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 is not applicable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for right-sided hemiparesis because he lost function in his arm and leg after VA surgery on his spine.  He contends that, during one of the VA surgeries, a VA doctor severed his nerves, which caused his right side to become paralyzed.

After a review of the evidence in this Veteran's case, the Board has determined that compensation under 38 U.S.C.A. § 1151, for right-sided hemiparesis as a result of VA hospital care or medical or surgical treatment or examination, including surgeries by VA in 1995, 1996, and 1998, is not warranted because the weight of the competent medical evidence of record does not demonstrate that right-sided hemiparesis was caused by VA hospital care or medical or surgical treatment or examination of the Veteran, including surgeries by VA in 1995, 1996, and 1998, or was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.

The evidence in this Veteran's case, including VA outpatient treatment records, reflects that, prior to the first VA surgery in 1995, the Veteran was diagnosed with Wolff-Parkinson-White Syndrome and a (major motor) seizure disorder, incurred a neck injury from a motor vehicle accident in 1994, and had a history of neck pain.

A report of VA hospitalization in September 1995 reflects that two months before the Veteran had fallen at work and aggravated the neck injury.  The symptoms complained of when presenting to VA in September 1995 included pain radiating to the right hand and all fingers, paresthesias to the right hand, weakness, and worsening of gait.  The history at that time noted that the Veteran had been diagnosed with Wolff-Parkinson-White Syndrome and a seizure disorder 15 years before.  Examination revealed decreased pinprick on the right in the C5-6-7 distribution and pain on the right side.  The diagnosis was herniated nucleus pulposus at C4-C5 and C5-C6, for which the Veteran underwent a C4-C5 and C5-C6 diskectomy and fusion with allograft.

A VA hospitalization report in March 1996 reflects a history of progressive weakness and numbness since the September 1995 C4-C5 and C5-C6 diskectomy, as well as a fall and hitting the head in February 1996.  The Veteran had progressive weakness in his extremities on the right side.  Examination revealed right sensory diminution to pinprick.  Magnetic resonance imaging (MRI) showed a recurrent disc at C5-C6.  The diagnosis was right hemiparesis.

A VA hospitalization report in April 1996 reflects that the Veteran complained of progressive weakness which began one month following a C4-C5 and C5-C6 diskectomy and fusion in September 1995.  He reported that this condition worsened following a fall in February 1996.  In April 1996, the Veteran underwent a C5-C6 laminectomy and right C5-C6 foraminotomy.  On postoperative day one the Veteran complained of pain in his neck and right shoulder pain.  On postoperative day two he complained that the pain was much worse, with severe spasms, and he refused to move in his bed.  A psychiatric consultation on day three reflected an explosive disorder.  The diagnosis was cervical stenosis at the C5-C6 level.

In March 1997, a CT scan revealed that the Veteran had degenerative joint disease, surgical changes, central stenosis, encroachment of foramina, and reversal of normal lordosis of the cervical spine.  A private X-ray consultation in March 1997 resulted in the impression of moderately advanced degenerative arthritis of the mid and lower cervical spine, particularly involving the C4-C5 and C5-C6 disc space levels, with considerable disc space narrowing and osteophyte formation.  In March 1997, the Veteran was involved in a motor vehicle accident, which resulted in progressive neck pain and the filing of a lawsuit.

A VA hospitalization report in May 1998 reflects that the Veteran reported a two month history of C7 radiculopathy on the left.  He underwent an anterior cervical diskectomy and fusion at the C6-C7 level.  The diagnosis was left C7 radiculopathy.

The Veteran experienced a fall in July 1998, which resulted in progressive kyphotic angulation at the site of the May 1998 diskectomy and fusion.  In September 1998, the Veteran underwent further surgery to fixate and provide better stabilization at the C6-C7 level.

An April 1999 VA outpatient treatment entry reflects improvement since January 1999, and that the Veteran reported he was trying to get the percentage of service-connected disability increased because during surgery a VA doctor severed his nerves and the right side became paralyzed.  In April 1999 the Veteran was assessed as having incomplete tetraplegia.

In a February 1999 written opinion, a VA physician wrote that he had reviewed the record, including VA surgeries in 1995, 1996, and 1998, and noted the Veteran's injuries from a fall at work in 1995, hitting his head in February 1996, a motor vehicle accident in March 1997, and a fall in July 1998.  After a review of the evidence, the VA physician noted that the Veteran's demonstration of weakness at examinations was not reliable.  The VA physician opined that all of the VA operations appeared to be indicated and properly performed, and all of the subsequent problems were within the scope of normal post-operative problems, which were dealt with appropriately.  He opined that the surgical management had been excellent.  The VA physician wrote that he could not anatomically explain all of the Veteran's neurological deficits, and that he suspected a psychological overlay.  He noted that the Veteran did not have classic symptoms of spinal cord injury or nerve root injury.

In March 1999, the Veteran reported complaints of numbness of the right arm with decreased strength.  A March 1999 electromyogram (EMG) revealed bilateral mid-cervical radiculopathy.

A report of the investigation of the Veteran's medical care and treatment was prepared in June 2004.  The opinion was based on a review of the medical charts beginning in approximately 1996.  After reviewing the medical evidence, the physician noted that the description of the Veteran's right hemiparesis was somewhat difficult to evaluate.  The Veteran has been able to walk on his own with minimum assistance at times, and seems to have at least 4/5 strength, in both the right arm and leg.  In addition, he does not seem to have any spasticity or hyperreflexia or pathologic reflexes on the right side.  The right-sided hemisensory loss, on one evaluation, included the face; this does not match what one would expect from a cervical spinal cord injury.  The examiner found it would definitely be of value to know what the Veteran's neurological status was prior to his first operation in September 1995.  The Veteran's history of a prior motor vehicle accident as well as the fact that his hemiparesis apparently did not appear or was recognized perhaps a month or two after his operation, makes the relationship between the operation and his hemiparesis somewhat suspect.  EMG studies showing possible peripheral neuropathy, possible right carpal-tunnel syndrome and possible right ulnar nerve entrapment all may be additional factors contributing to the possible right sided motor and sensory symptoms.  However, the unilateral nature of both the motor and sensory symptoms makes this somewhat suspect.  If the Veteran did have a right hemiparesis, it could perhaps have been evidence of the progression of his disease rather than a surgical complication in as much as it developed at least a month or two after his initial operation.  Overall, the author did not find anything to be specifically critical of, regarding the operations performed.  

A VA examination was conducted in October 2007.  The examiner reported that he had access to the Veteran's entire claims file and service treatment records and that he looked at every page.  The examiner noted the surgical records documented that the Veteran had been restrained in the lower extremities by a safety strap across the thighs.  He was also restrained by a sheet applied to both the body and arms.  The Veteran was maintained with endotracheal anesthesia and a Mayfield-Kees had been applied to the head presumably against the possibility of instrumental fixation of the neck.  The anesthesiologist's note indicates there were no difficulties and, at the end of the procedure noted the Veteran was positioned and secured to the table.  The Veteran was taken to the Recovery Room with the side rails up under the supervision of the anesthesiologist and the surgeon.  The recovery room notes do not mention a fall.  The inter-operative notes made by the operating theater nurse made no mention of a fall.  The operating record also did not make any mention of any discontinuance in the observation of blood pressure or pulses.  Based on this, the examiner found it impossible to believe that the Veteran fell during the operation.  Since it was not possible for the examiner to believe that the Veteran fell, there was no way that the fall caused him to have worsening of his condition which was not noted until several weeks after the operation when he offered additional complaint to physicians when seen in the follow-up clinic.  The examiner also noted the Veteran reported he had suffered injury as the result of a fall from a truck.  With respect to the head holder not being secured to the table, the examiner opined that by itself means nothing since the head holder was almost certainly applied in the event that it would be necessary to place the Veteran in external fixation or that it would be necessary to apply traction to the head to open the  interspaces.  Thus the issue of injury owing to a fall in the OR is mute [sic] as the Veteran did not fall and the question concerning the attachment of the head holder, in the author's opinion, was without significance.  It was the examiner's opinion that there was absolutely no evidence of any kind that the Veteran received anything but the most thoughtful care from all involved parties which coincides with what was known then and now about appropriate patient management for the procedure he underwent.  The examiner pointed out that the Veteran had multiple subsequent falls that, in the one instance, resulted in the extrusion of a bone plug and in others were followed by complaints of worsening.  The examiner opined that the Veteran's disability was due to a fall which occurred on the family farm where he was working and attempting to load seed in a planter.  After the fall, the examiner noted the Veteran clearly had difficulty with the right side of his body, noting progressive difficulty walking and both neurological and neurosurgical examiners identified changes in the spinal cord which was correctly interpreted as compressive in nature and for which he was referred for the operation to which he ultimately assented.  

In August 2010, the Board received written responses from four registered nurses and the anesthesiologist who were present during the surgery performed in September 1995.  All respondents reported that they did not have any recollection of the Veteran having fallen or jumped off the operating room table.

The most recent VA examination was conducted in November 2010.  A physical examination was conducted.  The examiner summarized the evidence noting that there were signed testimonial letters from five individuals present in the operating room during the alleged time the Veteran claims he fell off the operating table, all denying any knowledge or recollection of the Veteran falling from the table during the surgical procedure.  There was also no mention in any of the VA medical records or report of operation of any such untoward events which occurred in conjunction with operations at the Kansas City VA Medical Center (VAMC) in April 1996.  The examiner opined that the right-sided hemiparesis is less likely than not caused by or a result of VA medical treatment.  The examiner found the etiology of the Veteran's neurologic impairment cannot be connected temporally to this surgical procedure.  The rationale provided was that, after reviewing the claims file, the findings both historically and physical examination and by the Veteran's statements and history, do not constitute sufficient basis that negligence by the VA staff was the cause of the Veteran's current situation.  After reviewing up-to-date medical information references as well as standard textbooks, the examiner could find no nexus to substantiate the Veteran's claim of negligence on the part of the VA staff.  The examiner opined that any such event like a fall would have been thoroughly investigated by the Kansas City VAMC safety officers and recorded in VA medical records if, in fact, it did occur.  The examiner found that the absence of this documentation further substantiates his opinion.  


Initially, the Board notes the Veteran has not argued that there was any problem with his informed consent with regard to the surgical procedures.  The Board cannot find any evidence of problems with the Veteran's informed consent.  Compensation based on a failure to obtained the Veteran's informed consent for any of the surgical procedures is not warranted.  

While the Veteran does have additional progressive disability of right-sided hemiparesis or cervical radiculopathy which progressed during the period of time subsequent to VA cervical spine surgery, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran's claimed additional disability of right-sided hemiparesis was caused by VA hospital care or medical or surgical treatment or examination of the Veteran, including caused by surgeries in 1995, 1996, and 1998.  Prior to the first VA surgery in 1995, the Veteran had already experienced a neck injury, was experiencing the symptoms of neck pain, radiating pain, paresthesias to the right hand as evidenced by decreased pinprick sensation, weakness, and worsening of gait, and had a herniated nucleus pulposus.  Between surgeries, the Veteran experienced various aggravating injuries, including a fall in February 1996, a motor vehicle accident in March 1997, and a fall in July 1998. 

All of the health care providers who were consulted in order to determine if there was a link between the Veteran's condition and VA treatment have all produced opinions which are unfavorable to the Veteran's claim.  They do not demonstrate, in any way, that the Veteran's right sided-hemiparesis was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable. 

The Board has considered the lay statements of record, including the Veteran's written statements, the August 1999 personal hearing testimony of the Veteran and his wife, and other written statements.  As set out above, the Board finds that the Veteran and his spouse are not competent to provide an opinion as to the etiology of the right-sided hemiparesis.  The Board places no probative weight on any opinions the Veteran and his spouse have advanced with regard to the medical etiology of the right-sided hemiparesis.  

The Veteran has claimed that he was informed that he jumped or fell from the operating table while undergoing VA medical care and there are statements from VA health care personnel who have denied such an event.  The Board realizes that both the Veteran and the VA medical personnel could argue that the other had potential motives for either claiming or denying that, during a surgical procedure performed by VA, the Veteran fell from the operating table.  The Board finds the probative weight of the Veteran's and his wife's testimony and statements supporting the claim are outweighed by the probative weight of the statements and medical records weighing against the grant of compensation.  The Board finds no reason to question the veracity of either the Veteran and his spouse nor that of the VA medical personnel involved in the procedure.  As such, the Board finds them equally competent to report on whether the Veteran fell or did not fall during the procedure in question.  There are more statements which weigh against the Veteran's claim than for it.  Five witnesses have submitted statements indicating that the fall did not occur.  The Veteran's case is supported by his statement and a derivative statement from his spouse.  Again, the Board find no reason to question the veracity of either side's statement and therefore determines that the cumulative weight of the five negative reports, supported by the absence of contemporaneous medical records documenting a fall, outweighs the two positive reports.  This evidence also weighs against the Veteran's claim.  

There is no competent evidence of record demonstrating that the Veteran's right-sided hemiparesis was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.  The Board may not speculate or substitute its "own unsubstantiated medical conclusions," but must rely on the medical opinion evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board must find that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for a right-sided hemiparesis as a result of VA hospital care or medical or surgical treatment or examination, including surgeries by VA in 1995, 1996, and 1998, have not been met.  



ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


